                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


    STEPHEN MELISE,
         Plaintiff

    v.                                                    C.A. No. 1:17-cv-00490-MSM-PAS

    PATRICIA COYNE-FAGUE, in her official
    capacity as Director of the DEPARTMENT OF                    JURY TRIAL DEMANDED
    CORRECTIONS; et al.,
           Defendants



                      MEMORANDUM OF LAW IN OPPOSITION TO
                         PLAINTIFF’S MOTION TO COMPEL

         Defendants the State of Rhode Island, Department of Corrections ("RIDOC"); Ashbel T.

Wall, individually and in his official capacity1 as Director of RIDOC ("A.T. Wall"); and Kerri

McCaughey, individually and in her official capacity as Deputy Warden of RIDOC

("McCaughey") (collectively, "RIDOC Defendants" or the “State”) hereby submit this

Memorandum of Law in Opposition to Plaintiff’s Motion to Compel (ECF 64).



                                         ARGUMENT

I.       THE DOCUMENTS PRODUCED TO PLAINTIFF IN REDACTED FORM
         CONTAIN PROTECTED HEALTHCARE INFORMATION AND PERSONALLY
         IDENTIFIABLE INFORMATION, WHICH RIDOC IS PROHIBITED FROM
         DISCLOSING WITHOUT SIGNED WRITTEN CONSENT OR BY ORDER OF
         THE COURT, PURSUANT TO HIPAA AND R.I. GEN. LAWS §§ 5-37.3-1, ET
         SEQ.

         RIDOC Defendants further adopt and incorporate the arguments presented in RIDOC’s



1
 Defendant A.T. Wall retired from RIDOC in January 2018. Pursuant to Fed. R. Civ. P. 25(d),
Patricia Coyne-Fague, in her official capacity as Director of the Rhode Island Department of
Corrections, is automatically substituted in place of Director Wall in his official capacity.


                                                1
Motion for a Protective Order, as if fully set forth herein.



II.    THE COURT SHOULD DENY PLAINTIFF’S REQUEST FOR RULE 11
       SANCTIONS BECAUSE RIDOC ACTED IN GOOD FAITH IN REDACTING
       THE TRIAGE MEETING MINUTES

       Plaintiff’s request that this Court should impose monetary sanctions on RIDOC is simply

inappropriate. Plaintiff appears to conflate RIDOC Defendants’ defense of this civil and duty to

protect confidential health information of non-parties, with sanctionable misconduct. RIDOC

produced the Triage Meeting Minutes, with protected healthcare information redacted, to

Plaintiff’s counsel and sought a protective order after Plaintiff’s counsel demanded the redactions

be removed. Defending a discovery dispute that implicates the privacy rights of third-party inmates

does not amount to sanctionable misconduct.

       The objective of Rule 11 is to “deter dilatory and abusive tactics in litigation and to

streamline the litigation process by lessening frivolous claims or defenses.” Cruz v. Savage, 896

F.2d 626, 630 (1st Cir. 1990); see also Fed. R. Civ. P. 11, Advisory Committee Notes (1993

Amendment). RIDOC’s substantive disagreement with Plaintiff’s position concerning the complex

and intricate provisions of HIPAA and RICHI, does not amount to “dilatory and abusive tactics in

litigation[.]” Cruz, 896 F.2d at 630. A motion made under the guise of Rule 11 is not an appropriate

means of relitigating what this Court has already decided. Ironically, to the contrary, Rule 11

sanctions have been imposed where one party has improperly sought to relitigate issues already

determined. See Buster v. Greisen, 104 F.3d 1186, 1190 (9th Cir. 1997) (“[Plaintiff’s] efforts to

relitigate the prior case similarly support a finding of harassment.”); see also Vallejo v. Amgen,

Inc., 903 F.3d 733, 748 (8th Cir. 2018) (upholding imposition of sanctions where plaintiff “filed

successive motions to relitigate issues previously denied by the court.”).




                                                  2
         RIDOC has acted in good faith and carefully balanced competing duties—the duty to

comply with the discovery requirements of Fed. R. Civ. P. 26 and the duty to protect against

unauthorized disclosures of confidential healthcare information under the Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”) and the Rhode Island Confidentiality of

Health Care Communications and Information Act, R.I. Gen. Laws § 5-37.3-1, et seq. (“RICHI”).

RIDOC, as a healthcare provider and custodian of healthcare information, RIDOC is prohibited

from disclosing confidential healthcare information unless ordered by a court after a formal

challenge. See R.I. Gen. Laws § 5-37.3-6.1(a). Notably, RICHI expressly forbids RIDOC and other

healthcare providers from agreeing to waive this or any requirement under RICHI. See R.I. Gen.

Laws § 5-37.3-10 (“Any agreement purporting to waive the provisions of this chapter is declared

to be against public policy and void.”). Thus, careful consideration of the significant privacy issues

at stake, the parallel requirements of HIPAA and RICHI, and the relevancy issues implicated by

Plaintiff’s request, RIDOC requested that this matter be resolved on the record through a motion

for a protective order, pursuant to Fed. R. Civ. P. 26(c).

         In sum, Plaintiff has not identified misconduct sufficient to warrant sanctions.

Accordingly, Defendant respectfully requests that Plaintiff’s Motion for Rule 11 Sanctions be

denied



         WHEREFORE, RIDOC respectfully requests that this Honorable Court deny Plaintiff’s

Motion in its entirety.




                                                  3
                                                     Respectfully Submitted,

                                                     RIDOC DEFENDANTS,
                                                     By:

                                                     PETER F. NERONHA
                                                     ATTORNEY GENERAL

                                                      /s/ Justin J. Sullivan
                                                     Justin J. Sullivan (#9770)
                                                     Lauren E. Hill (#9830)
                                                     Special Assistant Attorneys General
                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     150 South Main St. Providence, RI 02903
                                                     Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                     Ext. 2007 | jjsullivan@riag.ri.gov
                                                     Ext. 2038 | lhill@riag.ri.gov



                                CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that the within document has been electronically filed
with the Court through the ECF system on Friday, May 29, 2020 and that it is available for
viewing and downloading. I also caused a true and accurate copy of the within document to be
served through the ECF system on the following:

Counsel for Plaintiff
Chloe A. Davis, Esq.
chloe.a.davis@gmail.com

Counsel for Defendants Fred Vohr and Jennifer Clarke
Jeffrey G. Latham, Esq.
jlatham@tatelawri.com
Alexandra C. Curran, Esq.
acurran@tatelawri.com


                                                     /s/Justin J. Sullivan




                                                4
